Undercofler, Justice.
The appellants gave a bond in a divorce proceeding involving their grandchildren. A full *836statement of the facts is related in Durham v. Spence, 228 Ga. 525 (186 SE2d 723); where this court affirmed the trial court’s order on a contempt of court and forfeiture of bond proceeding. The remittitur of this court was made the judgment of the trial court and the bond funds were paid to the Cobb County Sheriff. The appellees made application for the proceeds of the forfeited bond. The appellants answered the application and asserted that the appellees were not entitled to the bond funds and that the court should maintain the funds for the use and benefit of the minor children, or in the alternative that the fund should be paid into the treasury of Cobb County. After hearing evidence regarding the amount of damages incurred by the appellees in the proceedings, the trial court ordered the Sheriff of Cobb County to pay the proceeds of the bond to the appellees. The appeal is from this judgment. Held:
Argued November 14, 1972
Decided December 4, 1972.
J. M. Grubbs, Jr., Adele Platt, William W. Mundy, Jr., for appellants.
J. Conley Ingram, R. Kelly Raulerson, Sidney Parker, for appellees.
The only question involved in this case is who is entitled to the proceeds of the bond previously forfeited. This case, therefore, does not fall within the class of cases over which this court has jurisdiction. McClung v. McClung, 211 Ga. 823 (89 SE2d 165).

Transferred to the Court of Appeals.


All the Justices concur.